              Case 4:20-cv-00335-SHR Document 4-1 Filed 08/06/20 Page 1 of 5


 1
     Brent P. Ray (pro hac vice forthcoming)
 2
     Andrew J. Chinsky (pro hac vice forthcoming)
     KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 3   Chicago, Illinois 60654
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com
 6 Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7 PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
 8 Phoenix, AZ 85012-2788
     T: +1 602 351 8085
 9 F: +1 602 648 7085
   Email: dbarr@perkinscoie.com
10        jhowe@perkinscoie.com

11 Counsel for Plaintiffs and the Class

12
                                UNITED STATES DISTRICT COURT
13                                      DISTRICT OF ARIZONA
14    D.H., by and through his mother, Janice   )
      Hennessy-Waller; and John Doe, by his     )
15    guardian and next friend, Susan Doe, on   )   No.
      behalf of themselves and all others       )
16    similarly situated,                       )   DECLARATION OF SUSAN
                                                )   DOE IN SUPPORT OF
17                        Plaintiffs,           )   PLAINTIFFS’ MOTION FOR
                                                )   PRELIMINARY INJUNCTION
18            vs.                               )   AND JOHN DOE’S MOTION TO
                                                )   PROCEED UNDER A
19    Jami Snyder, Director of the Arizona      )   PSEUDONYM
      Health Care Cost Containment System,      )
20    in her official capacity,                 )
                                                )
21                        Defendant.            )
                                                )
22

23

24

25

26

27

28




     37282209.v1
              Case 4:20-cv-00335-SHR Document 4-1 Filed 08/06/20 Page 2 of 5




 1
             I, Susan Doe, hereby declare as follows:
 2
             1.     I am a party to this action and the grandmother, caregiver and next friend of John
 3
     Doe, co-plaintiff if the above-titled action.
 4
             2.     I am an Arizona resident. I live in Maricopa County.
 5
             3.     My grandson John is enrolled in Arizona’s Medicaid program.
 6
             4.     John has been diagnosed with gender dysphoria. He was identified as female at
 7
     birth but is male, and for the past three-plus years, has lived as male in every aspect of his life.
 8
             5.     I have been John’s primary caregiver ever since he was two-years old, because
 9
     John’s biological parents have been unable to care for him and provide him with a stable home
10
     environment.
11
             6.     Growing up as a child, John had always been more comfortable around other boys,
12
     and dressed and acted more like how boys were “supposed” to act. At the time, I initially thought
13
     John was just a tomboy, or going through a phase. John was generally very confident and
14
     outgoing as a child, but I eventually started noticing signs that John would struggle at times.
15
             7.     John’s struggles intensified significantly when he started puberty around twelve-
16
     years old. John became very stressed and unhappy. The confidence he had at an earlier age
17
     disappeared and he stopped being social. I checked in with him often and John would always
18
     assure me that he was okay. Knowing that puberty—and adolescence, in general—can be
19
     difficult, I decided to hold off on taking John to therapy.
20
             8.     It wasn’t until the end of John’s 6th grade year that he told me he is transgender
21
     and started letting me in on what had been causing him so much distress.
22
             9.     It was initially difficult for me to understand and accept what John was telling me.
23
     At the time, I still believed John was just going through a phase. But it soon became apparent to
24
     me that John’s mental health was not getting better. He asked that I call him by a male name and
25
     use male pronouns when referring to him. Wanting him to know that I love and accept him, I
26
     worked hard to consistently honor his request. I know other members of the family tried as well,
27
     but I could see how much it bothered him when we made mistakes.
28
       DECLARATION OF SUSAN DOE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                      AND JOHN DOE’S MOTION TO PROCEED UNDER A PSEUDONYM
                                                -1-
     37282209.v1
              Case 4:20-cv-00335-SHR Document 4-1 Filed 08/06/20 Page 3 of 5




 1           10.   As John progressed through puberty, he started hiding his body more, wearing
 2 baggy or bulky clothing, like hooded sweatshirts, even in the summer. He also used sports bras

 3 and other tight undergarments to flatten his chest. And, around his period, John’s level of distress

 4 would increase dramatically.

 5           11.   John also struggled socially after coming out as transgender. I could tell he was
 6 uncomfortable in social situations. Like with his family, John’s peers at school did not always

 7 refer to him by his male name or use male pronouns, which made John’s 7th grade year very

 8 stressful. But John was uneasy around people who did not know he was transgender too.
 9           12.   Throughout John’s 7th grade year, we had many conversations to help me better
10 understand what John was going through and how I could support him. Those conversations were

11 very helpful, but I also made sure to do my own research as well, including talking with John’s
12 pediatrician.

13           13.   During John’s annual checkup in 2018, his pediatrician recommended that I take
14 John to the Gender Support Program at Phoenix Children’s Hospital. Given all of the

15 psychological distress John had exhibited throughout the prior year, she felt it was appropriate to

16 seek specialized healthcare to address John’s unique needs. After seeing John continue to

17 struggle with anxiety and depression, I was eager to get him the help he needed.

18           14.   In November 2018, John had his first appointment at the Gender Support Program.
19 Dr. Chulani, his doctor at the Program, referred John to a mental health provider to talk about the

20 distress he was experiencing. Dr. Chulani also prescribed medications that stopped John from

21 getting his period every month, which helped alleviate John’s anxiety and depression.

22           15.   Then, in June 2019, after about six months of weekly sessions with a therapist, Dr.
23 Chulani and John’s mental health provider recommended that John start hormone-replacement

24 therapy with testosterone. Even more so than the prior medication, testosterone had a big positive

25 effect on John’s mental health. As his voice dropped and his body changed in response to the

26 testosterone, the burden he had been carrying looked like it was finally lifting. It was nice to
27 finally see John feeling like himself again.

28
       DECLARATION OF SUSAN DOE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                      AND JOHN DOE’S MOTION TO PROCEED UNDER A PSEUDONYM
                                                -2-
     37282209.v1
              Case 4:20-cv-00335-SHR Document 4-1 Filed 08/06/20 Page 4 of 5




 1           16.   Even with all that progress, I could see John was still struggling with significant
 2 depression and anxiety, particularly regarding the appearance of his chest. In December 2019,

 3 John bought his first binder, a compressive fabric specifically designed to flatten the chest. But

 4 that was not enough to stem John’s mounting psychological distress, which became

 5 overwhelming earlier this year. John asked to start seeing a therapist again. John’s current

 6 therapist, Dr. Mischa Peck, confirmed his diagnosis of gender dysphoria, and also diagnosed

 7 John with post-traumatic stress disorder.

 8           17.   Through his therapy and consultation with Dr. Chulani, it became clear that
 9 hormone-replacement therapy did not completely treat John’s gender dysphoria. Both Drs.

10 Chulani and Peck recommended that John undergo male chest reconstruction surgery to further

11 align his body with his gender identity. On July 2, 2020, Dr. Peck gave John a referral letter for
12 that surgery.

13           18.   Having watched John struggle all these years, I have no doubt that male chest
14 reconstruction surgery will have a tremendous impact on John’s self-esteem, outlook on life, and

15 overall mental health. For that reason, it was difficult telling John that he couldn’t get the

16 treatment he so desperately needs because AHCCCS won’t cover the surgery. While John

17 understands I cannot afford the cost of the surgery, John was incredibly frustrated and defeated.

18           19.   If John cannot get this surgery soon, I believe his health and mental well-being will
19 be put into significant risk. Just six months ago, John’s gender dysphoria caused his mental

20 health to deteriorate to the point of needing therapy. I worry that his feeling defeated will turn

21 into hopelessness because he will have no way of getting the only effective treatment for his

22 condition. That is particularly concerning given John’s history of self-harm and suicidal ideation.

23           20.   I am equally concerned about John’s mental health if he is not permitted to use a
24 pseudonym to challenge AHCCCS’s exclusion for surgical treatment for gender dysphoria.

25 Disclosing his identity to the public will significantly aggravate his social anxiety, causing him

26 to be constantly worried about whether people know that he is transgender. I also share John’s
27 concern for his safety given the negative attitudes towards transgender people that are regularly

28
       DECLARATION OF SUSAN DOE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                      AND JOHN DOE’S MOTION TO PROCEED UNDER A PSEUDONYM
                                                -3-
     37282209.v1
Case 4:20-cv-00335-SHR Document 4-1 Filed 08/06/20 Page 5 of 5
